                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



JEANNE CANIARENA-REVIS,                                  Case No. 6:19-cv-00109-AA
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

FARMERS INSURANCE,

             Defendant.


AIKEN, District Judge:

      Plaintiff Jeanne Camarena-Revis seeks leave to proceed in forma paiiperis

("IFP") in this action. (doc. 2). For the reasons set forth below, the Complaint (doc.

1) is DISMISSED with leave to amend. The Court shall defer ruling on plaintiffs

IFP petition pending submission of an amended complaint.

                               LEGAL STANDARD

      Generally, all parties instituting any civil action in United States District

Court must pay a statutory filing fee. 28 U.S.C. § 1914(a). However, the federal IFP

statute, 28 U.S.C. § 1915(a)(l), provides indigent litigants an opportunity for




Page 1 - OPINION AND ORDER
meaningful access to federal courts despite their inability to pay the costs and fees

associated with that access. To authorize a litigant to proceed IFP, a court must make

two determinations. First, a court must determine whether the litigant is unable to

pay the costs of commencing the action. 28 U.S.C. § 1915(a)(l). Second, it must assess

whether the action is frivolous, malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune to such relief.

28 U.S.C. § 1915(e)(2)(B).

       'With respect to the second determination, district courts have the power under

28 U.S.C. § 1915(e)(2)(B) to screen complaints even before service of the complaint on

the defendants and must dismiss a complaint if it fails to state a claim. Courts apply

the same standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d

1108, 1112 (9th Cir. 2012). To survive a motion to dismiss under the federal pleading

standards, the complaint must include a short and plain statement of the claim and

"contain sufficient factual matter, accepted as true, to 'state a claim for relief that is

plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. The plausibility

standard . . . asks for more than a sheer possibility that a defendant has acted

unlawfully." Id. The court is not required to accept legal conclusions, unsupported

by alleged facts, as true. Id.




Page 2 - OPINION AND ORDER
      Pro se pleadings are held to less stringent standards than pleadings by

attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). That is, the court should

construe pleadings by pro se plaintiffs liberally and afford the plaintiffs the benefit of

any doubt. Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir.

1988). Additionally, a pro se litigant is entitled to notice of the deficiencies in the

complaint and the opportunity to amend, unless the complaint's deficiencies cannot

be cured by amendment. Id.

                                    DISCUSSION

      On January 23, 2019, plaintiff filed a Complaint against defendant, Farmers

Insurance ("Farmers"). In the Complaint, plaintiff alleges that she was rear ended

by a driver who was insured by Farmers. Before the accident plaintiff had no neck

pain or known degenerative diseases. After the accident, plaintiff was diagnosed with

whiplash and was either evaluated or treated by a psychiatrist. She has experienced

continuing neck pain and medical needs. Plaintiff alleges that Farmers did not "list"

or pay six of plaintiffs health care providers for services related to the accident.

Compl. at 4. She seeks $775,000 in damages. Id.

      There are several issues with plaintiffs Complaint, as currently pleaded. The

first and most serious is jurisdictional.       Federal courts are courts of limited

jurisdiction, "possessing only that power authorized by Constitution and statute."

Gunn v. Minton, 568 U.S. 251, 256 (2013) (quotation marks and citation omitted).

Federal subject matter jurisdiction may be based upon the presence of a federal

question or on diversity of citizenship. 28 U.S.C. §§ 1331, 1332. To invoke federal




Page 3 - OPINION AND ORDER
question jurisdiction, a plaintiff must plead that the defendant has violated some

constitutional or statutory provision. To establish diversity jurisdiction, a plaintiff

must allege that he or she is a citizen of one state, that all of the defendants are

citizens of other states, and that the damages are more than $75,000. An objection

that a particular court lacks subject matter jurisdiction may be raised by any party,

or by the court on its own initiative, at any time. Arbaugh v. Y & H Corp., 546 U.S.

500, 506 (2006); Fed. R. Civ. P. 12(b)(l). The court must dismiss any case over which

it lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

       In this case, plaintiff is asserting federal question jurisdiction, but plaintiff

does not cite any federal statute or constitutional provision as the basis for her claim.

Instead, in the section of the Complaint that asks for the basis for federal question

jurisdiction, plaintiff states "Tort 350 - Motor Vehicle Accident damages & medical

bills that are continuing." Compl. at 3. The allegations in the Complaint also suggest

that plaintiff seeks to raise a state law tort claim for Farmers' failure to pay some of

her medical bills. Although federal courts may exercise diversity jurisdiction over

state law tort claims, plaintiffs filings indicate that all parties are citizens of Oregon.

Plaintiff cannot, therefore, establish diversity jurisdiction and this case must be

dismissed.

       Plaintiffs Complaint also lacks sufficient factual allegations for the Court to

understand plaintiffs claim in anything but the most general terms. For example, it

is clear that plaintiff believes that Farmers should pay certain medical bills related

to her car accident and that her right to that payment arises in tort law. But the




Page 4 - OPINION AND ORDER
Complaint does not specify what kind of tort claim plaintiff seeks to allege or why

Farmers should otherwise be required to pay plaintiffs bills, when the accident and

medical treatment occurred, or how that treatment was related to her injuries from

the accident. Without that information, the Court is unable to properly evaluate

plaintiffs claim.

      Accordingly, the Complaint is DISMISSED with leave to amend. In drafting

her amended complaint, plaintiff should bear in mind that the Court does not know

anything about the facts of her case, other than what she includes in her pleadings.

                                     CONCLUSION

      For the reasons set forth above, the Complaint (doc. 1) is DISMISSED with

leave to amend. Plaintiff shall have thirty (30) days in which to file an amended

Complaint. Plaintiff is advised that failure to file an amended complaint within the

allotted time will result in the entry of a judgment of dismissal. The Court defers

ruling on plaintiffs IFP petition (doc. 2) until plaintiff files an amended complaint or

the time for doing so has expired.

      IT IS SO ORDERED.

      Dated this    J. <i5day of March 2019.


                                     ANN AIKEN
                              United States District Judge




Page 5 - OPINION AND ORDER
